Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 28, 2015

The Court of Appeals hereby passes the following order:

A15A0922. J. V. WHITLOCK v. STATE OF GEORGIA, EX REL., BRIAN
    RICKMAN, DISTRICT ATTORNEY FOR THE MOUNTAIN JUDICIAL
    CIRCUIT.

      In January 2012, the trial court entered an order approving a settlement
agreement in a civil forfeiture action against J. V. Whitlock. In January 2014,
Whitlock filed an extraordinary motion for new trial or, in the alternative, a motion
to set aside under OCGA § 9-11-60 (d). The trial court denied the motion, and
Whitlock filed this appeal. We lack jurisdiction.
      An order denying an extraordinary motion for new trial may only be appealed
by discretionary application. See OCGA § 5-6-35 (a) (7); Balkcom v. State, 227 Ga.
App. 327, 329 (489 SE2d 129) (1997). An appeal from an order denying a motion
to set aside a judgment under OCGA § 9-11-60 (d) must also be taken by application
for discretionary review. See OCGA § 5-6-35 (a) (8); Jim Ellis Atlanta, Inc. v.
Adamson, 283 Ga. App. 116 (640 SE2d 688) (2006). Whitlock’s failure to comply
with the requisite appellate procedure deprives this Court of jurisdiction over his
appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            01/28/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.